Citation Nr: 0945682	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-25 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain superimposed on L5-S1 with 
spondylolisthesis for the time period prior to June 16, 2008. 

2.  Entitlement to a rating in excess of 40 percent for a 
lumbosacral strain superimposed on L5-S1 with 
spondylolisthesis for the time period from June 16, 2008.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from November 
1965 to August 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire, which increased the rating for the Veteran's 
service-connected low back disability to 20 percent.

In January 2007 the Veteran testified at a hearing before RO 
personnel, and in April 2008 he testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
Transcripts of these hearings are of record.

The Board notes that in a July 2007 rating decision, the 
Veteran was awarded service connection for right leg 
radiculopathy secondary to his service-connected low back 
disability.  

In April 2008, the Board remanded the appeal to the RO for 
additional development.

In a June 2008 rating decision, the RO increased the 
evaluation for the Veteran's service-connected low back 
disability to a 40 percent rating, effective June 16, 2008.  
Nonetheless, the issue of entitlement to an increased 
evaluation for this disability remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In September 2008, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in 
November 2008 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009).

The Board denied the claim for an increased rating for both 
time periods in a decision dated in December 2008.  The 
Veteran appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
2009 Order, the Court vacated and remanded the December 2008 
Board decision that denied the claim for an increased rating 
for a low back disability for the time periods before and 
from June 16, 2008.

In October 2009, the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in October 
2009 that is included in the record.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2009).

In August 2008 the Veteran submitted a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The Board refers this 
matter to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to June 16, 2008, a lumbosacral strain superimposed 
on L5-S1 with spondylolisthesis was manifested at worst by 
forward flexion of the thoracolumbar spine to 45 degrees with 
pain, but was not manifested not by forward flexion of the 
thoracolumbar spine 30 degrees or less, or by favorable 
ankylosis of the entire thoracolumbar spine.
3.  From June 16, 2008, a lumbosacral strain superimposed on 
L5-S1 with spondylolisthesis is manifested at worst by 
forward flexion of the thoracolumbar spine to 30 degrees, but 
not by unfavorable ankylosis of the entire thoracolumbar 
spine.

4.  At no time was a lumbosacral strain superimposed on L5-S1 
with spondylolisthesis characterized as intervertebral disc 
syndrome, or manifested by periods of acute signs and 
symptoms that required bed rest prescribed by a physician. 

5.  At no time did a lumbosacral strain superimposed on L5-S1 
with spondylolisthesis present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.


CONCLUSIONS OF LAW

1.  Prior to June 16, 2008 the criteria for a rating in 
excess of 20 percent for a lumbosacral strain superimposed on 
L5-S1 with spondylolisthesis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  

2.  From June 16, 2008 the criteria for a rating in excess of 
40 percent for a lumbosacral strain superimposed on L5-S1 
with spondylolisthesis have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to a rating 
in excess of 10 percent for his service-connected low back 
disability was received in April 2006.  He was notified of 
the provisions of the VCAA by the RO and Appeals Management 
Center (AMC) in correspondence dated in May 2006 and May 
2008, respectively.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  In addition, the letters notified him of how VA 
determines the disability rating and effective dated when a 
disability is found to be connected to service.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in June 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records, VA treatment records, 
records from the Social Security Administration, a lay 
statement, and a private vocational assessment have been 
obtained and associated with his claims file.  He has also 
been provided with contemporaneous VA medical examinations of 
the current state of his service-connected low back 
disability.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2009) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Spine
523
7
Lumbosacral or cervical strain

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20

Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective September 
26, 2003).

            
 
38 C.F.R. § 4.71, PLATE V (2009)

Factual Background and Analysis

The Veteran's application for an increased rating for his 
service-connected low back disability was received in April 
2006.  Pursuant to 38 C.F.R. § 3.400(o), the Board will 
examine the record to determine whether within the year prior 
to the April 2006 receipt of the application for a higher 
rating, it was "factually ascertainable" that an increase 
in disability had occurred.  Thus, the Board must review the 
evidence from April 2005 and subsequent to determine whether 
higher ratings were merited for a low back disability during 
any applicable time period.

The Veteran was assigned a 20 percent rating for a low back 
disability for the time period prior to April 16, 2008 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  
Effective April 16, 2008, he is assigned a 40 percent 
evaluation for a low back disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2009).

In a February 2006 VA treatment note, the Veteran complained 
of low back pain with occasional radiation to his lower right 
extremity.  X-ray films were ordered.  In a VA treatment note 
dated in March 2006 the Veteran stated that he was still 
having low back pain with radiation.  He acknowledged that he 
was not checking blood sugar readings and continued to smoke 
one pack of cigarettes per day.  Objective findings included 
height measured at 68 inches and weight measured at 269 
pounds.  The examiner noted that the X-ray films revealed 
ongoing degenerative disc disease and degenerative joint 
disease at L5-S1.  The assessment included low back pain with 
right lower extremity radiation, obesity, and type II 
diabetes mellitus.  The plan included continuing Etodolac as 
needed and possibly adding Tylenol 1000 mg up to three times 
a day as needed.

In a VA magnetic resonance imaging (MRI) report of the lumbar 
spine dated in April 2006, the radiologist concluded that 
there was degenerative spinal stenosis at L4-5, degenerative 
neural foraminal stenosis, a small foraminal disc extrusion 
at L4-5, and a spondylolisthesis of L5 on S1.  In a VA 
treatment note dated in April 2006, the physician assistant 
remarked that the Veteran was not a good surgical candidate 
due to underlying chronic obstructive pulmonary disease 
(COPD) and a question of arteriosclerotic cardiovascular 
disease and that they discussed weight loss and physical 
therapy as conservative measures.  Objective findings 
included weight measured at 253 pounds, tight paraspinous 
musculature, and range of motion reduced partially due to 
body habitus.  The plan included starting Valium, 
Carisopridol (a muscle relaxer), and Vicodin.

In a VA spine examination report dated in June 2006, the 
Veteran reported no hospitalization or surgery since 1966.  
He described severe back pain flare-ups that occur weekly and 
last for one day and believed that he needed bed rest during 
flare-ups.  His weight was measured at 230 pounds.  The 
examiner observed that the Veteran used a wheel chair to 
ambulate into the hospital, did not appear to be steady on 
his feet, and had an antalgic gait and walked with the right 
leg locked at the knee and the right foot angled out at a 45 
degree angle.  

Physical examination revealed no abnormal spinal curvatures 
such as scoliosis, reversed lordosis, or kyphosis.  Range of 
motion findings of the thoracolumbar spine included forward 
flexion to 78 degrees with pain beginning at 70 degrees, 
extension to 10 degrees, left lateral flexion to 15 degrees, 
right lateral flexion to 25 degrees, left lateral rotation to 
25 degrees, and right lateral rotation to 20 degrees.  On 
repetitive use, the Veteran's flexion was reported to be 
additionally limited to 55 degrees by pain.  (The combined 
range of motion of the thoracolumbar spine was 150 degrees 
[55, 10, 15, 25, 25, 20]).  The examiner summarized that the 
Veteran's low back disability had severe effects on doing 
chores, shopping, exercise, and sports; moderate effects on 
recreation and travel; and mild effects on bathing, dressing, 
toileting, and grooming.  

In a Manchester VA Medical Center (VAMC) treatment note dated 
in September 2006, the Veteran reported having episodic 
flare-ups of back pain that required rest and opioids.  He 
reported a current pain level of zero on a scale to 10, that 
he had lost 36 pounds since March 2006, and that he was 
feeling much better.  His weight was measured at 223 pounds.  
The assessment was spinal stenosis - stable today, and he 
agreed to call with any flare-ups and to attend a physical 
therapy consultation.  Additional VA records showed that he 
failed to appear for a physical therapy consultation or to 
reschedule.

In a Boston VAMC history and physical examination note dated 
in November 2006, the Veteran denied any back pain, and 
reported 0/10 on a pain scale.  He stated that he experiences 
left-sided chest pain with dyspnea sometimes more frequently 
this month, not always associated with exertion, and he 
experiences moderate dyspnea when ascending one or two 
flights of stairs.  He added that he works in the yard and 
garage and that he stays active.  He admitted that he 
continued to smoke one pack of cigarettes per day.  

Less than two weeks later in a VA spine examination report 
dated in November 2006, the Veteran reported three to four 
flare-ups per week and bi-monthly flare-ups that cause him to 
be laid up in bed for up to three days at a time.  He stated 
that he can sit, walk, or stand for about five minutes before 
experiencing pain and has problems bending over or twisting.  
He reported a planned weight loss over the past year from 261 
to 223 pounds.  Reported physical examination findings 
included obese male in no acute distress with a smooth, well-
balanced gait and a flattening of the lordosis, and tight 
paraspinal muscles to palpation.  Range of motion findings 
were reported as flexion to 60 degrees with pain at 45 
degrees, extension to 20 degrees with pain, right and left 
lateral flexion to 20 degrees with pain at 15 degrees, right 
rotation to 15 degrees with pain, and left rotation to 20 
degrees with pain.  The examiner noted that the pain and 
reduced range of motion could limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time, with additional loss of range of motion of five to 
10 degrees. 

The Veteran testified during a January 2007 hearing before RO 
personnel that he experiences flare-ups of his back pain 
three to five times per week and that he is typically 
bedridden for two or three days during each exacerbation.  He 
testified that he usually wears a back brace, uses a cane, 
and occasionally uses a wheel chair.  He explained that his 
son lives with him and does the household chores, but that he 
does the food shopping and sometimes has someone go with him.  
He stated that his daily routine does not include a lot; he 
watches television.  He added that he has tried walking, but 
his sciatic nerve kicks up, then his lower back, and he needs 
to stop after approximately 100 feet.  Later, he again stated 
that he has exacerbations three to five times per week and 
indicated that they last "sometimes two or three days."  
When asked whether a doctor had prescribed any bed rest, the 
Veteran stated that it is something that he really has to do 
because he becomes very immobile.

Approximately three weeks later, in a VA treatment note dated 
in January 2007 the Veteran expressed no complaints related 
to back pain. 

In a VA treatment note dated in March 2007, the Veteran 
complained of right-sided sciatic pain and reported that he 
had not refilled Etodolac, Flexeril, or Vicodin since 
January.  He stated that he was drinking plenty of water, but 
was not doing any stretching exercises.  The plan was to 
resume the medications prescribed in January, to use Vicodin 
for flares only, and to continue water intake and start 
stretching.  He requested a neurological consultation and was 
told that a neurologist would not likely do anything 
differently.

In VA urgent care notes dated in April 2007, the Veteran 
complained of a flare-up of low back and right hip pain with 
radiation, tingling, and numbness for one month; pain was 
aggravated by walking.  He requested to see a neurologist.  
On physical examination, the physician noted that the Veteran 
was overweight, moved stiffly, and had moderately reduced 
active range of motion of the low back in all directions.  
The assessment included monthlong flare of herniated nucleus 
pulposus, right sciatica, and flare of gout.  

In May 2007 the Veteran appeared for three VA physical 
therapy appointments.  In the initial consultation he 
described low back pain that extends into the right buttock 
and posterior/lateral aspect of the right lower extremity, 
indicating that the pain wakes him at night and limits much 
of his activity during the day.  Objective findings included 
thoracolumbar range of motion restricted in all directions 
due to increased pain.  He stated that he was skeptical about 
physical therapy due to a prior experience with physical 
therapy for his neck.  After two additional appointments, the 
Veteran declined further treatment and requested to see a 
neurosurgeon.

In VA urgent care notes dated in June 2007, the Veteran 
complained of a right sciatic pain flare for two weeks 
uncontrolled with Percocet, Vicodin, or other treatments.  In 
a VA treatment note dated in June 2007, he complained of 
uncontrolled back and hip pain.  Physical examination 
revealed right lumbosacral spine spasm and tenderness.  In a 
VA anesthesiology note dated in June 2007, the Veteran's 
lumbar range of motion was reported as flexion to 90 degrees, 
extension to 20 degrees, and increased pain with right lumbar 
facet loading.  The assessment was multifactorial pain as per 
history, exam, and MRI, with the most bothersome pain from 
the right hip probably secondary to bursitis.  He received a 
right greater trochanteric bursa injection for greater 
trochanteric bursitis.  

In a VA treatment note dated in July 2007, he complained of 
sciatic pain and no clear benefit from the recent injection, 
reporting current pain as 10/10.  Reported examination 
findings included walking briskly and able to keep up good 
pace; no weakness noted.  He requested a referral to the VA 
neurology clinic in Boston, but the staff physician informed 
him that extra driving and sitting would only exacerbate the 
situation.

In a treatment note dated in August 2007, the Veteran 
reported having a current flare of back pain for over eight 
months with overall back pain on and off for 40 years.  In VA 
urgent care notes dated in August 2007, the Veteran 
complained of right hip pain radiating down the right lower 
extremity for four months and back pain and stated that he 
could not wait until his scheduled neurology appointment in 
September.  His pain medication was changed to Dilaudid.  

The Veteran testified during an August 2007 hearing before RO 
personnel on the issue of entitlement to service connection 
for depression secondary to service-connected disabilities.  
He stated that his back and leg limit his daily activities 
and that he had not been able to do anything for the past 
four and a half months because he was laid up in excruciating 
pain.  He stated that he was pretty much house bound and had 
"all [he] could do just to make this meeting."

In a VA mental disorders examination report dated in 
September 2007, the Veteran reported that he last worked in 
his own construction business five years earlier and stopped 
working because of the severity of his back injury and sleep 
apnea; he was falling asleep on the job, which involved 
running heavy equipment.  He stated that his adult son lived 
with him.  He described his daily routine as fairly minimal, 
including restoring vintage farm equipment, spending a lot of 
time sitting and thinking, and taking a ride in his truck.  
He reported that he does his own cooking, cleaning, and 
grocery shopping; has no difficulties driving; sees a couple 
of friends weekly; and his major hobby is restoring vintage 
farm equipment.  He described sleep problems, primarily due 
to sleep apnea.

In September 2007, the Veteran complained of continued back 
pain; a physical examination was deferred.

Boston VAMC pain clinic and other treatment notes dated from 
June 2007 to April 2008 reflected ongoing treatment for 
complaints of low back pain with right leg radiculopathy, 
including an epidural steroid injection (ESI) in February 
2008 in the right HIP bursa for pain.  In April 2008, he 
underwent a lumbosacral medial branch block to treat his pain 
associated with his lumbosacral degenerative joint disease.

Manchester VAMC treatment notes dated from June 2007 to April 
2008 included a neurology consultation note dated in August 
2007 that included objective findings of limited forward 
flexion of the hips, noted in part to be related to his size.  
The neurologist commented that the Veteran likely had an L5-
S1 radiculopathy on the right.  In a February 2008 treatment 
note, he reported that the ESI from the pain Boston VA clinic 
helped his back pain.  The assessment included back pain - 
stable at this time.  In urgent care notes dated in February 
and March 2008 for a cough and rash, respectively, the 
Veteran denied any pain, reporting it as 0/10.

Records received from the Social Security Administration in 
March 2008 included a private pulmonary function test from 
St. Joseph Hospital dated in January 2003, treatment records 
from the Boston VAMC dated from June 1998 to January 2003, 
and records from the Manchester VAMC dated from January 2001 
to December 2003.  These records did not contain complaints 
or objective medical findings related to the Veteran's low 
back disability.  Instead, they primarily pertained to morbid 
obesity with severe obstructive sleep apnea, shortness of 
breath, chest pain, smoking cessation, and neck pain. 

The Veteran testified during a video conference hearing in 
April 2008 that he is in constant pain and that he 
experiences flare-ups of back pain two or three times per 
week.  He stated that he last worked in heavy construction 
five years ago and left due to his back.  He testified that 
he is unable to do work around the house, and that there are 
days that the pain limits his ability to do anything.  He 
stated that on occasion he goes to the grocery store 
accompanied by his daughter or significant other, but is 
generally confined to his home.  He added that on a good day 
he could probably go out as long as he does not move around a 
lot.  He described his current pain as 8/10 on the Mankowski 
pain scale and stated that he drove himself 14 miles to the 
hearing with discomfort, but without stopping.

In a VA spine examination report dated in June 2008, the 
Veteran complained of low back pain with radiation into his 
right leg.  He described frequent episodes of low back pain 
in which he is unable to walk more than a few yards and 
reported that he stopped working in construction five years 
ago due to increasing low back pain.  On physical examination 
the physician noted tight lumbar musculature and reported 
range of motion findings of the lumbar spine as flexion to 30 
degrees, extension to five degrees, right and left lateral 
flexion to 10 degrees, and right and left rotation to 10 
degrees.  The physician added that the Veteran's range of 
motion was poor, primarily due to pain.  His gait was noted 
to be slow and limping, primarily on the right side.  The 
diagnosis was spondylolysis and spondylolisthesis, grade I, 
L5-S1; degenerative disc disease, lumbar spine; degenerative 
spondylosis with severe facet arthropathy and spinal 
stenosis, L4-L5 and L5-S1, accompanied by severe 
radiculopathy of the right lower extremity.  The examiner 
commented that this has a severe effect on his activities of 
daily living and employment potential.  He elaborated that 
range of motion is poor, primarily due to pain, and that 
further loss of range of motion can occur at this point, 
including with repetitive use.

In August 2008 the Veteran submitted a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) on the basis of his 
back disability.  He indicated that he last worked full-time 
in 2001 as an equipment operator, left his job due to his 
disability, and completed eighth grade.

In an August 2008 statement, a VA certified physician 
assistant asserted that VA records show that the Veteran has 
had several periods of incapacitation that had lasted beyond 
six weeks in duration, in which the Veteran cannot drive and 
has great difficulty walking around his house. 

In correspondence received in September 2008 the Veteran's 
girlfriend stated that she had known the Veteran for eight 
years and that his severe back pain causes him to depend on 
other people for shopping, yard work, and maintaining the 
house.  She elaborated that he uses a chair in the shower, 
leans on things when walking between rooms, and has 
difficulty getting out of bed.  She added that he spends most 
of the time lying in bed or leaning on the table.   

In a December 2008 decision the Board denied the claim for a 
rating in excess of 20 percent for a low back disability for 
the time period prior June 16, 2008 and in excess of 40 
percent for the time period from June 16, 2008; considering 
both periods, the Board also found that a referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 was not warranted 
because there was no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected back disability that would take the case outside 
the norm so as to warrant the assignment of an extraschedular 
rating.  

An August 2009 Order vacated that decision and the matter was 
remanded to the Board.  In the August 2009 Joint Motion for 
Remand the parties agreed that the Board failed to discuss 
the November 2006 VA examination report in the analysis for 
the period prior to June 16, 200[8], and that the Board 
failed to address the issue of an extraschedular rating in 
its analysis.

A private vocational assessment report prepared by E. C., MA, 
CCM, CDMS, dated in October 2009 indicated that a review of 
the Veteran's claims file was conducted at the request of the 
Veteran's attorney for the purpose of determining the date 
upon which he became unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, to include a low back disorder, 
depressive disorder, diabetes mellitus, and right leg 
radiculopathy.  The vocational consultant described his 
review of the claims file, particularly noting specific 
findings related to his service-connected low back disability 
and acknowledging other nonservice-connected disabilities, 
including obesity, sleep apnea, hypertension, chronic airway 
obstruction, and a neck disability.  He summarized two 
telephone conversations he had with the Veteran, who stated 
that he worked most recently as a self-employed contractor as 
a heavy equipment operator until November 2001 with a six-
week return in the same occupation with a construction 
company in October 2003.  He reported that he stopped working 
in 2001 and 2003 due to a deterioration of his back problems.  
He admitted to having constant low back pain, occasionally 
using a cane to ambulate, and having difficulty performing 
anything other than very light household tasks.

The consultant summarized that the Veteran became 
incapacitated and unable to secure or follow a substantially 
gainful occupation in October or November 2001.  He opined 
that the incapacitation was due to the Veteran's service-
connected back disability, adding that although he had 
reviewed the entire claims file and considered all of the 
Veteran's other conditions and disabilities, both service-
connected and nonservice-connected, it was his opinion that 
the Veteran's inability to secure or follow a substantially 
gainful occupation was "due solely to his service-connected 
back" disability.  The consultant's resume was attached and 
reflected significant education and experience in vocational 
and rehabilitation counseling and consulting.

As an initial matter, the Board finds that the Veteran is 
competent to describe pain and observable symptoms related to 
his service-connected low back disability.  See 38 C.F.R. 
§ 3.159(a)(2) (2009) (defining "competent lay evidence").  
However, the Veteran's description of the impact of his back 
disability on his daily activities included some stark 
inconsistencies (testifying in August 2007 and April 2008 
that he was typically housebound or confined to his home, but 
stating during a VA mental disorders examination in September 
2007 that he independently cooks, cleans, grocery shops, 
drives, sees friends, and restores vintage farm equipment).  
Similarly, his description of flare-ups appeared to be 
exaggerated, suggesting that he was nearly always 
experiencing a flare-up.  He has described flare-ups 
occurring three to five times per week and lasting two or 
three days during each exacerbation. Objective medical 
evidence of record, however, confirms that at times he has 
been free of any back pain.  Nevertheless, the Board finds 
that his statements and those of his significant other 
regarding frequent flare-ups and needing help with household 
responsibilities are generally credible because objective 
evidence shows that at other times even narcotic pain 
medications were not effective in reducing his pain.

For the Time Period Prior to June 16, 2008

After a review of the evidence of record the Board finds that 
for the time period prior to June 16, 2008 the Veteran's low 
back disability was manifested at worst by forward flexion to 
70 degrees with pain that was additionally limited on 
repetition to 55 degrees with pain on VA examination in June 
2006, and by forward flexion to 45 degrees with pain on VA 
examination in November 2006.  The November 2006 examiner 
indicated that pain and reduced range of motion could limit 
functional ability during flare-ups or on repetition with an 
additional loss of motion of five to 10 degrees.  
Unfortunately, he was unclear whether he suspected that an 
additional 10 degrees could be lost in each plane of motion 
or in the combined range of motion.  Even if the Board 
assumed, however, that he meant that the Veteran could lose 
up to 10 additional degrees on each plane of motion, his 
forward flexion would be limited at most to 35 degrees, which 
still meets the criteria for only a 20 percent rating.  

A higher rating is not warranted for the time period prior to 
June 16, 2008 because forward flexion of the thoracolumbar 
spine is not shown to be 30 degrees or less, nor is there any 
evidence of ankylosis of the spine.  The Board has also 
considered whether the evidence supports a higher rating 
under the schedular criteria for intervertebral disc 
syndrome, but finds that none of the medical records shows 
this diagnosis or that any physician prescribed bed rest for 
acute signs and symptoms due to intervertebral disc syndrome.  
See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, current 
diagnosis, and demonstrated symptomatology).  Therefore, the 
Board finds that the RO properly assigned a 20 percent rating 
for a low back disability for the time period prior to June 
16, 2008, and the claim for a higher rating during this time 
period must be denied.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07, during this time period.  In 
this regard, the Board notes that VA examination findings 
detailed that the Veteran performed range of motion testing, 
but was limited by pain.  Competent medical evidence during 
this time period reflects that the currently assigned 20 
percent rating properly compensates the Veteran for the 
extent of functional loss resulting from such symptoms.

For the Time Period From June 16, 2008

After a review of the evidence of record the Board finds that 
for the time period from June 16, 2008 the Veteran's low back 
disability is manifested at worst by forward flexion to 30 
degrees with pain.  The aforementioned evidence does not 
reflect, however, any findings that would warrant a rating in 
excess of 40 percent under the criteria of the General Rating 
Formula for this time period.  None of the competent medical 
evidence of record, including the June 2008 VA examination, 
shows that the Veteran has unfavorable ankylosis of the 
entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

The provisions for evaluating intervertebral disc syndrome 
are also not for application for the Veteran's service-
connected low back strain during this time period because he 
was not shown to have any incapacitating episodes that 
required treatment and bed rest prescribed by a physician.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
during this time period reflects that the currently assigned 
40 percent rating already compensates the Veteran for the 
extent of functional loss resulting from any such symptoms.  
In this regard, the Board notes that the June 2008 VA 
examination findings detailed that repetitive range of motion 
testing produced loss of motion primarily due to pain.  For 
the foregoing reasons, the competent evidence of record for 
the time period from June 16, 2008 does not warrant a rating 
in excess of 40 percent for a low back disability, and the 
claim must be denied.

Extraschedular Consideration for Both Periods

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during either time 
period.  While the Veteran alleges that his low back 
disability has limited his ability to perform the usual 
requirements of his former job as a heavy equipment operator, 
objective medical findings are not indicative of any unusual 
or marked interference with any current employment beyond 
that contemplated in the assigned 20 and 40 percent ratings.  

In this regard, the Board has carefully considered statements 
by the June 2008 VA examiner, the Veteran's regular VA 
physician assistant, and the private vocational consultant.  
In June 2008 the VA examiner commented that the Veteran's low 
back disability had a severe effect on his employment 
potential, but did not explain how his back disability alone 
would effect his employment.  Objective evidence only 
supported a 40 percent rating for a low back disability.

In August 2008, the VA physician assistant reported that the 
Veteran had experienced several periods of incapacitation 
that lasted beyond six weeks in duration, during which he 
could not drive and had great difficulty walking around his 
house.  However, objective medical evidence did not reflect 
any hospitalization (other than outpatient visits to urgent 
care) or bed rest prescribed by a physician.  In fact, the 
Veteran acknowledged during a January 2007 RO hearing that 
bed rest was something that he did on his own.  Therefore, 
the August 2008 physician assistant's statement does not 
provide a basis for extraschedular consideration.

Similarly, the Board finds that although the enclosed resume 
of the private vocational consultant suggests that he has 
significant education, training, and professional experience 
to render a competent opinion regarding the effects of the 
Veteran's disabilities on any substantially gainful 
employment, the opinion is not persuasive.  The consultant 
indicated that he had reviewed the entire claims folder, 
including the Veteran's service-connected and nonservice-
connected disabilities, and concluded that the Veteran became 
unable to secure or follow a substantially gainful occupation 
in October or November 2001 due solely to his service-
connected low back disability.  However, competent medical 
evidence from June 1998 to January 2003 did not contain 
complaints or findings related to the Veteran's low back 
disability.  Rather, during that time period competent 
medical evidence reflected that the Veteran had considerable 
trouble with shortness of breath, sleep apnea, and daily 
daytime somnolence.  He even admitted during a VA mental 
disorders examination in September 2007 that he had been 
falling asleep on the job, which involved operating heavy 
equipment.  Because the consultant's opinion is unsupported 
by the contemporaneous objective medical evidence, it is not 
persuasive and does not provide a basis for extraschedular 
consideration.  Further, the opinion of the consultant was 
based on a review of only those records provided by the 
attorney (and the undersigned is uncertain how complete the 
record made available to the consultant was), and a telephone 
conversation with the Veteran.  An independent objective 
examination of the Veteran was not performed by the 
consultant.  

Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Conclusion for Both  Periods

The Board acknowledges the Veteran, his significant other, 
and his attorney's contentions that his low back disability 
is more severely disabling during these time periods.  
However, the preponderance of the evidence is against the 
claim for an increased rating for both time periods.  
Therefore, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a rating in excess of 20 percent for a low back 
disability for the time period prior to June 16, 2008 or the 
assignment of a rating in excess of 40 percent for a low back 
disability for the time period from June 16, 2008.  
Therefore, entitlement to an increased rating for a low back 
disability for either time period is not warranted.  The 
Board has considered additional staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  




ORDER

Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain superimposed on L5-S1 with 
spondylolisthesis for the time period prior to June 16, 2008 
is denied.

Entitlement to a rating in excess of 40 percent for a 
lumbosacral strain superimposed on L5-S1 with 
spondylolisthesis for the time period from June 16, 2008 is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


